Citation Nr: 0527837	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  01-01 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disorder.

2.  Entitlement to service connection for a back disorder, 
claimed as secondary to or aggravated by left ankle 
disability.

3.  Entitlement to an effective date prior to July 6, 1998 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).

4.  Entitlement to an initial evaluation in excess of 30 
percent for PTSD prior to February 27, 2001.  

5.  Whether a timely substantive appeal was submitted 
regarding denial of service connection for a skin disorder as 
a result of exposure to herbicides and entitlement to a 10 
percent evaluation based on multiple, noncompensable, 
service-connected disabilities.

6.  Entitlement to an award of total disability compensation 
based on individual unemployability due to service-connected 
disabilities (TDIU) prior to February 27, 2001.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1969 to November 
1970.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  By a Board decision issued in February 
2004, the Board remanded the claim of entitlement to service 
connection for a back disorder, claimed as secondary to or 
aggravated by a service-connected left ankle disability.  The 
Board also remanded the claim of entitlement to service 
connection for a left wrist disorder and the claim of 
entitlement to an initial evaluation in excess of 30 percent 
for PTSD.  By a rating decision issued in September 2004, the 
RO increased the initial evaluation of PTSD to 100 percent, 
effective February 27, 2001.  However, the veteran's claim 
for an evaluation in excess of 30 percent prior to February 
27, 2001, remains in contention.  

In April 2004, the RO also issued a statement of the case 
(SOC) addressing whether a timely substantive appeal was 
submitted following denial of service connection for a skin 
disorder as a result of exposure to herbicides and addressing 
the issue of entitlement to a 10 percent evaluation for 
multiple, noncompensable, service-connected disabilities.  
The veteran submitted a timely substantive appeal later that 
same month.  

In a February 2004 Board decision, the Board noted that the 
veteran had disagreed with the effective date of July 6, 
1998, assigned for an award of service connection for PTSD.  
The Board directed that a SOC be issued to the veteran to 
respond to his disagreement.  In a September 2004 
supplemental statement of the case (SSOC), the RO advised the 
veteran of the criteria for an initial evaluation in excess 
of 30 percent for PTSD, granting a total (100 percent) 
evaluation, effective February 27, 2001.  However, this SSOC 
did not address the law and regulations governing entitlement 
to an effective date prior to July 8, 1998, for the grant of 
service connection for that disability.

By a rating decision issued in April 2004, the RO denied a 
separate and distinct compensable evaluation for dysthymia, 
as separate from PTSD.  The record does not reflect that the 
veteran disagreed with or appealed that denial.  No issue 
regarding this claim is before the Board for appellate review 
at this time.

After review of the evidence and contentions of record, the 
Board finds that the issues on appeal are more accurately 
described as stated on the title page of this decision.

The claim for an increased initial evaluation in excess of 30 
percent for PTSD prior to February 27, 2001 is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained, and all statutory duties to the 
veteran have been met.

2.  Service clinical records and medical evidence proximate 
to service are devoid of any report of left wrist or back 
injury or complaint of left wrist or back pain, and there is 
no medical evidence linking a current left wrist or back 
disorder to the veteran's service or any incident thereof, or 
any service-connected disability, and the preponderance of 
the evidence is against a finding that the veteran's service-
connected left ankle disability aggravates a nonservice-
connected back disorder.

3.  The RO's November 1996 denial of service connection for 
PTSD became final in early June 1998; if the discussion of 
that issue in a July 1998 SOC extended the time allowed for 
timely substantive appeal, that appeal period expired and the 
rating decision became final in September 1998 when the 
veteran failed to submit any communication following a July 
1998 SSOC which addressed those issues.  

4.  Although the veteran did not seek to reopen a claim of 
entitlement to service connection for PTSD until May 1999, 
the RO has interpreted a letter received on July 6, 1998 as a 
request to reopen the claim for service connection for PTSD.

5.  The denial of the claim of entitlement to service 
connection for a skin disorder claimed as due to exposure to 
herbicides and the denial of the claim of entitlement to a 10 
percent evaluation for multiple, noncompensable, service-
connected disabilities under 38 C.F.R. § 3.324 became final 
no later than September 26, 1998.  

6.  The report of a February 27, 2001 VA examination may be 
interpreted as showing that the veteran's PTSD increased in 
severity a year prior to that VA examination, warranting a 
finding that the criteria for TDIU were met during that 
period.  
 

CONCLUSIONS OF LAW

1.  The veteran did not incur a left wrist disorder in 
service, nor may incurrence of left wrist arthritis be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 
(2004).

2.  The veteran did not incur a back disorder in service, nor 
may incurrence of arthritis of the spine be presumed, nor did 
the veteran incur a back disorder which is secondary to or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.306, 3.307, 3.309, 3.310 (2004).

3.  The criteria for an effective date prior to July 6, 1998 
for a grant of service connection for PTSD are not met.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 38 
C.F.R. §§ 3.155, 3.159, 3.160(d), 20.200, 20.201, 20.202, 
20.302 (2004).  

4.  A substantive appeal was not submitted within the time 
allowed by statute to appeal denial of a claim of entitlement 
to service connection for a skin disorder claimed as due to 
exposure to Agent Orange, or denial of the claim of 
entitlement to a 10 percent evaluation for multiple, 
noncompensable, service-connected disabilities under 
38 C.F.R. § 3.324.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 7105 
(West 2002); 38 C.F.R. §§ 3.159, 20.200, 20.201, 20.202, 
20.302 (2004).  

5.  Resolving reasonable doubt in the veteran's favor, the 
criteria for an award of TDIU were met February 27, 2000, but 
no earlier.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  

The veteran contends that he incurred a left wrist disorder 
and a lumbar back disorder in service.  The veteran also 
contends that he is entitled to an effective date prior to 
July 6, 1998 for a grant of service connection for PTSD, that 
he is entitled to an initial evaluation in excess of 30 
percent for PTSD prior to February 27, 2001, and that he 
submitted timely substantive appeals following denials of 
service-connection for a skin disorder as a result of 
exposure to herbicides and of entitlement to a 10 percent 
evaluation based on multiple, noncompensable, service-
connected disabilities.  The veteran also contends that he is 
entitled to an award of TDIU prior to February 27, 2001.


Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  

Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The appellant's claims for service connection were submitted 
prior to enactment of the VCAA, but no final decision has yet 
been issued.  Both the VCAA and the implementing regulations 
are applicable in the present case, and will be collectively 
referred to as "the VCAA."  

To comply with the VCAA, the RO must satisfy four 
requirements.  First, the RO must inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1) (2004).  Second, the RO must inform the 
claimant of the information and evidence VA will seek to 
provide.  See 38 U.S.C.A. § 5103, 38 C.F.R. 3.159(b)(1).  
Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  Id.  Finally, 
the RO must request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  Id.
 
Because of the lengthy pendency and procedural history of 
this claim, only those communications to the appellant issued 
after enactment of the VCAA will be discussed in this 
decision, and the discussion will be limited to those 
communications which most clearly reflect that VA has 
satisfied all duties to the appellant and taken all actions 
required to comply with the VCAA.  

Following the Board's February 2004 Remand of the claims, by 
a letter dated in April 2004, the Appeals Management Center 
(AMC) notified the appellant of the evidence required to 
substantiate the remanded claims, including a list of 5 very 
specific types of evidence which would assist to substantiate 
the claims.  The AMC specifically advised the veteran of the 
authorizations required to allow VA to assist in obtaining 
certain items of evidence identified by the veteran but not 
yet of record.  The letter advised the veteran that he had up 
to one year to identify or submit the evidence.  The April 
2004 letter advised the appellant of the types of evidence VA 
would assist him to obtain, and advised him of his 
responsibility to submit or identify evidence.  The letter 
requested that the appellant submit or identify any 
additional evidence he had pertaining to the claims.  38 
U.S.C.A. § 5103, 38 C.F.R. 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

By a SOC issued in April 2004, the RO advised the veteran of 
the status of the claim for an effective date prior to July 
6, 1998 for the grant of service connection for PTSD.  The 
SOC included the complete text of regulations governing 
effective dates of awards when a claim is reopened, including 
the text of regulations at 38 C.F.R. §§ 3.104, 3.156, 3.160, 
and 3.400.  In addition, this SOC included the complete text 
of 38 C.F.R. § 3.159, as revised to incorporate and implement 
the VCAA.

In April 2004, the RO also issued an SOC which addressed 
whether the veteran had submitted a timely substantive appeal 
of the denials of service connection for a skin disorder as a 
result of exposure to herbicides and of entitlement to a 10 
percent evaluation based on multiple, noncompensable, 
service-connected disabilities.  The SOC included the 
complete text of regulations governing timely substantive 
appeals, including the text of regulations at 38 C.F.R. 
§§ 3.103, 3.104, and 20.302, governing the time limit for 
filing a notice of disagreement, a substantive appeal, or a 
response to an SSOC.  In addition, this SOC included the 
complete text of 38 C.F.R. § 3.159, as revised to incorporate 
and implement the VCAA.

In June 2004, the RO issued another letter, advising the 
veteran that medical examinations had been scheduled at the 
Omaha, Nebraska VA Medical Center.  In July 2004, the 
veteran's attorney reiterated his belief that evidence 
previously submitted was sufficient for rating purposes and 
that examination was not required.  The veteran did not 
attend the examinations scheduled in July 2004.  Examinations 
were rescheduled, and the veteran did attended examinations 
in August 2004.  

In September 2004, the RO issued a SSOC which contained the 
complete text of 38 C.F.R. § 3.159, as revised to incorporate 
the provisions of the VCAA, including the provision notifying 
the appellant that he should identify or submit any evidence 
pertaining to the claim, and the provision reflecting that 
the appellant had up to one year to submit evidence following 
notification of the VCAA.  The SSOC discussed the evidence of 
record, including the explanation of the denials of service 
connection for a left wrist disorder and for a back disorder 
and provided the criteria for evaluation of PTSD, including 
the criteria for a 30 percent or a 50 percent evaluation, and 
explained why a 100 percent evaluation was assigned effective 
February 27, 2001, but not prior to that date.

In September 2004, the RO issued a letter advising the 
veteran of the provisions of the VCAA and affording the 
veteran the opportunity to submit additional information as 
to the appeal for entitlement to a total disability 
evaluation based on individual unemployability.  A SSOC 
addressing this claim was issued in December 2004.

In a September 2004 statement, the appellant's representative 
advised the RO that the he wished to waive the 60-day period 
allowed for submission of additional evidence, and requested 
that the claims be forwarded to the Board for review.

The communications of record demonstrate that VA has 
attempted to comply with VCAA requirements to notify and 
assist the claimant prior to readjudication of his claims, 
with at least four SOCs or SSOCs issued in 2004 which 
included the full text of 38 C.F.R. § 3.159, as revised to 
incorporate the provisions of the VCAA.  Although the 
appellant was, of course, notified of denials of the claims 
without notice of the VCAA during the six-year pendency of 
the claims on appeal prior to enactment of the VCAA, the 
veteran received several notices of the VCAA prior to 
readjudication of the claims following the Board's February 
2004 Remand.  More than one year has elapsed since the 
appellant received notice of the provisions of 38 C.F.R. 
§ 3.159, and the Board is not precluded from completing 
appellate review.  38 U.S.C.A. § 5103(b).  

It is noted that the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 
Vet. App. 412 (2004)) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits, or that an essentially equivalent notification 
was provided.  The Board notes that the appellant did 
not receive notice of the provisions of the VCAA and of 
the criteria for service connection prior to the initial 
rating decision, because the VCAA had not yet been 
enacted at that time.  

However, as discussed above, the multiple notices 
provided to the appellant subsequent to the enactment of 
the VCAA, including the four SOCs and SSOCs containing 
the provisions of 38 C.F.R. § 3.159 sent following the 
Board's February 2004 decision, have satisfied the duty 
to notify the appellant of each and every provision of 
the VCAA.  The current decision in Pelegrini II noted 
that a VCAA notice consistent with 38 U.S.C. § 5103A and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  As the Board has noted 
above, the appellant has been afforded numerous 
opportunities to submit additional evidence, and notice 
of the complete text of 38 C.F.R. § 3.159, as revised to 
implement the VCAA.  The Board finds that the 
requirements set forth in Pelegrini II have been 
satisfied. 

To the extent that there is any notice requirement or duty to 
the appellant which has not been technically satisfied during 
the pendency of this claim, the record establishes that the 
veteran has received actual notice of the evidence required 
to substantiate the claims, what evidence the veteran must 
submit or identify, and what records VA is responsible to 
obtain, and the veteran is well aware that he should submit 
or identify any evidence that might be relevant, given the 
more than 50 communications from VA to the veteran during the 
pendency of the claims, as well as the numerous 
communications presented by the veteran's representative.  It 
is the Board's opinion that no remaining technical defect in 
the attempt to comply with the VCAA, if any such defect is 
present, would be prejudicial to the appellant.  See Mayfield 
v. Nicholson, 19 Vet. App. 103, 115-18 (2005). 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
VA has fully satisfied its duties to inform and assist the 
appellant as to the claims at issue here.  

Laws and regulations applicable to claims for service 
connection 

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the chronic 
disorder becomes disabling to a compensable degree within one 
year of the veteran's separation from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

If there is no evidence of a chronic condition during 
service, or during an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury . . ."  38 C.F.R. § 3.310.  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439 (1995).

1.  Claim of entitlement to service connection for a left 
wrist disorder 

The veteran's service medical records reflect that he was 
treated for an injury to the right hand and left foot, but 
are devoid of any complaints of left wrist injury or 
treatment of left wrist injury.  The service separation 
examination, conducted in November 1970, is devoid of any 
notation of abnormality of the left wrist or notation of any 
history of injury to the left wrist.

VA examination was conducted in April 1971.  The veteran 
reported no complaints of left wrist pain, and reported no 
history of a left wrist disorder.  The veteran had lost the 
distal portion of the right index finger at work four weeks 
earlier.  

The veteran did not report any left wrist disorder at the 
time of Agent Orange registry examination conducted in 
January 1997.

VA outpatient treatment records dated in January 2001 reflect 
that the veteran complained of pain in the right hand, but 
there were no complaints or findings of any disorder of the 
left hand or wrist.

On VA examination conducted in August 2004, the veteran 
stated that he had pain in the left wrist for more than 20 
years, and daily flare-ups with use.  Left wrist pain would 
wake him if he rolled over on the wrist at night.  There was 
pain through the entire range of left wrist dorsiflexion and 
palmar flexion.  Radiologic examination of the left wrist 
disclosed what appeared to be an old traumatic deformity at 
the proximal shaft of the second metacarpal; a small metallic 
density was projected in the soft tissues adjacent to the 
second distal metacarpal toward the radial aspect.  There was 
a suggestion of arthritic changes at the first carpal 
metacarpal joint.

Analysis

The veteran contends that he sustained a left wrist injury in 
service.  However, the service medical records are devoid of 
evidence of a left wrist injury, and no left wrist injury was 
noted on separation examination conducted in November 1970.  
The report of VA examination conducted in April 1971, 
approximately six months after the veteran's service, is 
devoid of left wrist pain, injury, or abnormality.  

The VA examiner who conducted the August 2004 examination 
noted the veteran's statement that the onset of left wrist 
pain was in service, but the examiner did not provide any 
assessment, opinion, or comment reflecting medical judgment 
that the veteran's report as to onset of left wrist pain was 
accurate.  The Court has held that bare transcription of lay 
history, unenhanced by any additional medical comment by the 
examiner, is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  The examiner's transcription 
of the veteran's report of his history does not transform 
that report into competent or probative medical evidence.  

The Board notes that the radiologic report disclosed that 
there was an "old traumatic deformity" of the left wrist.  
Since the veteran's service separation was in November 1970, 
nearly 35 years ago, the statement in the radiologic report 
that the traumatic deformity was "old" is not persuasive 
medical evidence that the injury was incurred during the 
veteran's service or that arthritis was present within the 
applicable presumptive period.  See 38 U.S.C.A. § 1101.

The only evidence of record favorable to the veteran's claim 
is the statements and history provided by the veteran.  
However, the veteran has not provided any clinical or other 
evidence which supports his statements and history.  The 
veteran's lay belief as to the onset or etiology of his wrist 
pain is not competent medical evidence to establish the 
reported date of onset.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

There is no evidence that the veteran sustained a left wrist 
disorder in service, so that criterion, one of three criteria 
required by statute in order to warrant service connection, 
is not met.  There is no medical evidence that the veteran's 
current wrist disorder is linked to his service, and that 
criterion for service connection has not been met.  The 
evidence does establish that the veteran has a current left 
wrist disorder, so as to meet one of the three criteria 
required to substantiate a claim for service connection.  

However, in the absence of evidence which meets, or places 
the evidence in equipoise to meet, the other two of three 
required criteria, the preponderance of the evidence is 
against the claim.  Since the preponderance of the evidence 
is against the claim, the provisions of 38 U.S.C.A. § 5107(b) 
regarding resolution of reasonable doubt are not applicable.  
The claim must be denied.

2.  Claim of entitlement to service connection for a back 
disorder

The veteran's service medical records reflect that he was 
treated for an injury to the right hand and left foot, but 
are devoid of any complaints of back injury or treatment of 
back pain.  The service separation examination, conducted in 
November 1970, is devoid of any notation of abnormality of 
the back or notation of any history of injury to the back.  
The veteran's spine and musculoskeletal system were described 
as normal.

VA examination conducted in April 1971 disclosed no 
complaints of back pain and no medical diagnosis of any 
abnormality of the back.

VA outpatient treatment notes dated in July 1997 reflect that 
the veteran complained of low back pain.  He reported onset 
of low back pain while in Vietnam.  VA outpatient treatment 
notes dated in January 2001 reflect that the veteran 
complained of generalized neck pain.  The provider noted that 
the veteran had good range of motion of the back.

On VA examination conducted in June 2000, the veteran 
reported that he was hit on the low back by a hose reel at 
work in 1977 or 1978.  He reported onset of back pain at that 
time.

Radiologic examination conducted in June 2002 disclosed 
degenerative disc disease at C6-7 and C5-6 and mild 
encroachment on the right and left intervertebral foramina at 
C6-7.  Outpatient treatment notes dated in June 2002 reflect 
that the veteran had cervical spondylosis with neck pain.  

The examiner who conducted VA examination in August 2004 
noted that the veteran's gait was normal and the veteran had 
no limp or functional limitations on standing or walking.  
The examiner further stated that it was apparent that the 
veteran had generalized osteoarthritis in multiple joints, 
unrelated to the service-connected left ankle condition.  

The examiner further noted that radiologic examination of the 
lumbar spine conducted in December 1996 disclosed narrowing 
and osteophytes at L5-S1.  The examiner noted that the 
veteran's history included work as a laborer, handyman, 
farmer, factory worker, and construction worker, and that he 
reported physical abuse as a child.  In addition, he 
sustained an injury to his neck as a child due to a fall.  
The veteran reported onset of thoracic and lumbar pain in 
1970.  He described a constant ache in the upper thoracic and 
lumbar areas, increased with activity.  The veteran had poor 
thoracic posture.  There was an approximate 5-degree 
scoliosis of the thoracic spine.  

The examiner assigned a diagnosis of degenerative 
osteoarthritis and disc disease, lumbar spine, including the 
first sacral vertebral segment.  The examiner stated that 
this was not unusual at the veteran's age, 55, when more than 
80 percent of the population has x-ray evidence of 
osteoarthritis.  The examiner concluded that it was likely 
that the veteran's spinal condition was related to his 
previous work habits as a laborer.  

The examiner opined that there was no known relationship to 
his service-connected left ankle disability.  In particular, 
the examiner noted that the left ankle disorder was stable 
and the veteran did not have a limp.  The examiner concluded 
that the veteran's lumbar spinal disorders were not due to or 
aggravated by the service-connected left ankle disability and 
that the left ankle disability did not increase the symptoms 
of the back disorder.

Analysis

The preponderance of the evidence establishes that there was 
no diagnosis of a back disorder during the veteran's service, 
nor did the veteran manifest a chronic back disorder during 
service.  The evidence establishes that no back disorder was 
diagnosed proximate to service or within an applicable 
presumptive period.  

The preponderance of the medical evidence and opinion 
establishes that there is no relationship between a 
currently-diagnosed back disorder and the veteran's service.  
The preponderance of the medical opinion also establishes 
that there is no relationship between a currently-diagnosed 
back disorder and any service-connected disability, including 
a fracture of the left lateral malleolus.  38 C.F.R. § 3.310.  
There is no clinical evidence to support the veteran's 
contention that a current back disorder is aggravated by the 
service-connected left ankle disorder, and the clinical 
evidence addressing that contention is unfavorable to the 
veteran.  Allen, supra.

Although the veteran's statements are competent to establish 
that he has left ankle pain, the question of whether that 
left ankle disability is etiologically related to or 
aggravates a diagnosed back disorder is a medical 
determination, and the veteran's contentions are not 
competent to provide probative evidence on that question.  
Espiritu, supra.  The veteran's contention that his service-
connected left ankle disability aggravates a back disorder is 
of no probative value or weight, and does not place the 
weight of the favorable evidence as compared to the weight of 
the unfavorable evidence in equipoise.  

As the entirety of the evidence other than the veteran's 
contentions is against the claim, the preponderance of the 
evidence is against the claim, and the provisions of 
38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt are not applicable.  The claim must be denied.

Laws and regulations applicable to timely appeals and 
effective dates

The effective date of compensation, based on a claim reopened 
with new and material evidence after a final disallowance, 
will be the date of VA receipt of the claim to reopen, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(i); 38 C.F.R. § 3.400(q), (r); Lapier v. Brown, 5 Vet. 
App. 215 (1993); Waddell v. Brown, 5 Vet. App. 454, 456 
(1993).  The effective date of an award of service connection 
is based upon a variety of factors, including date of claim, 
date entitlement is shown, and finality of prior decisions.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155.

The provisions of 38 C.F.R. § 3.400(r) provide that the 
effective date for an award of service connection is the date 
of a successful application to reopen the claim supported by 
new and material evidence, or the date entitlement arose, 
whichever is later.  The Court held in Sears v. Principi, 16 
Vet. App. 244, 248 (2002) that, "[t]he statutory framework 
simply does not allow for the Board to reach back to the date 
of the original claim as a possible effective date for an 
award of service-connected benefits that is predicated upon a 
reopened claim."

The claimant has one year from notification of an RO decision 
to initiate an appeal by filing a notice of disagreement 
(NOD) with the decision, and the decision becomes final if an 
NOD is not initiated within the allowed time period.  
38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 
20.201, 20.202, 20.302(a).  

A request for appellate review by the Board of a decision by 
the RO is initiated by a NOD and completed by a substantive 
appeal after a SOC has been furnished.  38 C.F.R. § 20.200.  
If the SOC addresses several issues, the substantive appeal 
must either indicate that an appeal is being perfected as to 
all of those issues or must specifically identify the issues 
being appealed.  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the SOC to the appellant, or within the remainder of 
the one-year period from the date of the mailing of the 
notification of the determination being appealed, whichever 
period ends later.  38 C.F.R. § 20.302(b); see also 38 
U.S.C.A. § 7105 (d)(3).

The Court has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme that requires the filing of both a notice 
of disagreement and a formal appeal.  Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).  In Marsh v. West, 11 Vet. App. 468 
(1998), the Court held that the Board must assess its 
jurisdiction before addressing the merits of a claim.  The 
Court further held, however, that it could be prejudicial to 
the veteran for the Board to address jurisdictional questions 
in the first instance without affording an appellant the 
right to present argument and evidence on those questions.

More recently, VA's General Counsel held that the Board has 
the authority to adjudicate or address in the first instance 
the question of timeliness of a substantive appeal, and may 
dismiss an appeal when not timely perfected.  Under such 
circumstances, however, the General Counsel indicated that 
the claimant should be first afforded appropriate procedural 
protections to assure adequate notice and opportunity to be 
heard on the question of timeliness.  VAOPGCPREC 9-99.  

New regulatory provisions effectuating the Court's and the 
General Counsel's requirements were effective November 1, 
2001.  See 66 Fed. Reg. 53,339 (Oct. 22, 2001), amending 38 
C.F.R. §§ 20.101 (defining jurisdiction of the Board).  Since 
the action required under that regulation was accomplished in 
the present case, the Board finds that there is no prejudice 
in the appellant's not having been personally notified of the 
amendments during the pendency of this appeal.

3.  Claim for an effective date prior to July 6, 1998 for 
service connection for PTSD

By a statement submitted in late July 1996, the veteran 
sought service connection for PTSD.  The claim was denied by 
a rating decision prepared in November 1996 and issued in 
early December 1996.  In March 1997, the veteran submitted 
additional evidence and submitted a notice of disagreement.  
In July 1997, the veteran submitted a statement identifying 
additional evidence relevant to his claim for service 
connection for PTSD.  

In January 1998, the RO issued a SOC which addressed the 
veteran's disagreement with the denial of service connection 
for PTSD.  The cover letter to that decision advised the 
veteran to complete the enclosed VA Form 9 if he wished to 
appeal the decision.  The January 1998 SOC discussed 
additional evidence received subsequent to the December 1996 
rating decision, and noted that the veteran had failed to 
provide information regarding in-service stressors.  The 
cover letter to this SOC advised the veteran that his 
appellate rights would expire within 30 days from the date of 
the letter and further advised the veteran that he could 
request additional time to file his appeal.  

In an SSOC prepared in June 1998 and issued on July 27, 1998, 
the RO included the claim of entitlement to service 
connection for PTSD among the issues addressed, and noted 
that the determination on that claim was "as previously 
notified by prior statement of the case."  The cover letter 
advised the veteran that his appellate rights would expire 
within 60 days.  

In early July 1998, the veteran's attorney submitted 
correspondence which, in pertinent part, requested that the 
RO provide an SOC and a VA Form 9, referencing denial of a 
claim for an increased evaluation for a scar.  No further 
correspondence was received from the veteran or his attorney 
until May 1999.  

The RO has interpreted the correspondence received from the 
veteran's attorney on July 6, 1998, in which the veteran 
requested a new compensation examination and opinion as to 
the etiology of the claimed disorders as a request to reopen 
the claim for service connection for PTSD, and has assigned 
the date of that correspondence, July 6, 1998, as the 
effective date of the grant of service connection for PTSD 
following reopening of that claim.  

Analysis

Absent a timely substantive appeal, the denial of the claim 
of entitlement to service connection for PTSD became final 60 
days after the issuance of the July 27, 1998 SSOC, if it was 
not already final following the January 1998 SOC.  38 C.F.R. 
§ 20.302(b); see also 38 U.S.C.A. § 7105 (d)(3).  The veteran 
did not submit any correspondence of any type until May 1999, 
when he asked to reopen the claim for service connection for 
PTSD.  

However, the RO's determination that the correspondence 
received on July 6, 1998 constituted a new claim for PTSD 
which was not subsumed by the July 27, 1998 SSOC is more 
favorable to the veteran than the Board's view of the claim.  
As such, the RO's grant of July 6, 1998 as the effective date 
for a grant of service connection for PTSD is more favorable 
than the Board's interpretation of the evidence.  

The two letters received from the veteran's attorney on July 
6, 1998 letter did include a reference to a claim for service 
connection for PTSD, although those letters addressed claims 
related to the veteran's service-connected left ankle 
disability, orthopedic disorder claims, a skin disorder 
claim, claims for increased evaluations, and a request for a 
new VA examination.  However, the request for a new VA 
examination did not specify what disorder the veteran was 
seeking examination for, and did not include a request for a 
psychiatric examination.  

Although the Board disagrees with the RO's determination that 
a July 6, 1998 letter may be considered a request to reopen a 
claim of entitlement to service connection for PTSD, the 
error favored the veteran.  Cf. Williams v. Gober, 10 Vet. 
App. 447, 452 (1997).  Although its review is on a de novo 
basis, the Board will not disturb the effective date assigned 
by the RO.  

However, as that effective date, which is favorable to the 
veteran, was reached only by accepting the July 6, 1998 
letters as a request to reopen the claim for service 
connection for PTSD, it therefore follows, by law, that an 
effective date prior to that date based on any prior claim 
cannot be granted, since the effective date of a claim based 
on a reopened claim is, by statute, the date of the reopened 
claim in this case.  38 U.S.C.A. § 5110.  

In particular, the record is devoid of any factual support 
for a finding that the veteran submitted an informal request 
to reopen the claim for service connection for PTSD prior to 
July 6, 1998.  38 C.F.R. § 3.155.  There is no factual 
support for a determination that any claim for service 
connection for PTSD was pending which was not addressed in 
the January 1998 SOC or the July 27, 1998 SSOC.  As noted 
above, the July 1998 SSOC became final in September 1998 in 
the absence of a timely substantive appeal.  

4.  Whether a timely appeal was submitted following denial 
of service connection for a skin disorder and denial of a 
10 percent evaluation under 38 C.F.R. § 3.324 

By a rating decision issued in November 1996, the RO denied 
an implied claim for a 10 percent evaluation for multiple, 
noncompensable, service-connected disabilities, under 
38 C.F.R. § 3.324.  In March 1997, the veteran disagreed with 
that determination.  In June 1997, the RO issued a rating 
decision which, in pertinent part, denied a claim of 
entitlement to service connection for a skin disorder which 
the veteran had claimed was the result of exposure to 
herbicides.  The RO also continued the denial of a 10 percent 
evaluation under 38 C.F.R. § 3.324.  The veteran timely 
disagreed with the June 1997 rating decision through a letter 
submitted by his attorney in July 1997.  

Thereafter, in January 1998, the RO issued a SOC which, in 
pertinent part, addressed each of these issues.  The cover 
letter to that SOC specifically advised the veteran that, to 
complete an appeal, submission of a formal appeal was 
required.  The cover letter advised the veteran that a VA 
Form 9, Appeal to the Board of Veterans Appeals, was enclosed 
and could be used to complete the appeal.  The Board notes 
that the cover letter to the SOC incorrectly advised the 
veteran that his appeal should be filed within 30 days from 
the date of the letter.  The Board further notes that a VA 
Form 9 was enclosed with the SOC.  A VA Form 9 includes 
information regarding the period allowed by statute for 
filing a timely substantive appeal.  In this case, the 
veteran had one year following the June 1997 rating decision, 
which was sent to the veteran on June 9, 1997, to submit a 
timely substantive appeal, at least as to the denial of 
service connection for a skin disorder.  

The RO's cover letter issuing the SOC is dated on January 15, 
1998.  By a letter dated January 23, 1998 and received at the 
RO on January 26, 1998, the veteran's attorney requested that 
the RO provide an SOC and VA Form 9, and the attorney's 
January 1998 letter referenced the denial of benefits under 
38 C.F.R. § 3.324.  

Analysis

Neither the veteran nor the attorney submitted a VA Form 9, 
or any correspondence of any type, by June 9, 1998.  
Therefore, the rating decision issued on June 9, 1997, which 
denied entitlement to service connection for a skin disorder 
claimed as due to Agent Orange, and which denied a 10 percent 
evaluation under 38 C.F.R. § 3.324, became final in June 
1998.

In a letter received at the RO on July 6, 1998, the veteran, 
through his attorney, requested that the RO issue a SOC 
addressing denial of service connection for a skin disorder.  
The attorney noted that the SOC was being requested in 
response to a rating decision issued in June 1998.  The 
record establishes that the June 1998 rating decision did not 
address a claim of entitlement to service connection for a 
skin disorder due to exposure Agent Orange, but, rather, 
denied a claim of entitlement to an increased (compensable) 
evaluation for a scar for which service connection had been 
granted.  

Therefore, the attorney's July 6, 1998 letter cannot be 
construed as a request for an extension of time in which to 
submit a timely substantive appeal as to the denial of a 
claim of entitlement to service connection for a skin 
disorder due to exposure to Agent Orange.  Moreover, the 
attorney's July 3, 1998 letter discussed the fact that the 
veteran was in receipt of a 10 percent evaluation for a 
service-connected disability.  Thus, this letter cannot be 
construed as a request for an extension of time in which to 
submit a timely substantive appeal of denial of a 10 percent 
evaluation for multiple, noncompensable service-connected 
disabilities, as the denial of that claim became moot as to 
any period in which a 10 percent evaluation was assigned for 
service-connected disability.

The Board notes that, in a SSOC issued in late July 1998, the 
RO again addressed the claim of entitlement to service 
connection for a skin disorder claimed as resulting from 
exposure to herbicides, and addressed the claim of 
entitlement to a 10 percent evaluation under 38 C.F.R. 
§ 3.324.  However, the SSOC noted, as to those two issues, 
that the status of each issue was "as previously notified by 
prior statement of the case."  The last rating decision 
which issued a denial of either of those claims was issued in 
June 1997, and was final before the July 1998 SSOC was 
issued.  In the Board's view, the issuance of the July 1998 
SSOC did not vitiate the finality of the June 1997 rating 
decision.

The Board notes that the July 1998 SSOC properly advised the 
veteran that no substantive appeal, VA Form 9, or equivalent 
correspondence, had been received from the veteran.  The 
cover letter to the SSOC advised the veteran that, if no 
substantive appeal or request for an extension of time were 
received within 60 days, the veteran's appellate rights would 
expire.  No response from the veteran or his attorney, or 
correspondence of any type, was received by the RO in the 60 
days following the issuance of that SSOC.  Thus, if the July 
27, 1998 SSOC extended the appeal period applicable to these 
claims, that appeal period expired in late September 1998, 
and no substantive appeal or equivalent correspondence was 
received prior to the expiration of that period.  

Following the issuance of the July 1998 SSOC, there was no 
correspondence or contact of any type from the veteran or his 
attorney until May 17, 1999.  That statement was not timely 
to perfect the appeal of the denial of service connection for 
a skin disorder claimed as due to Agent Orange or the denial 
of a 10 percent evaluation under 38 C.F.R. § 3.324.  

The discussion in the Board's February 2004 decision and in 
the April 2004 SOC which addressed the issue of timeliness of 
substantive appeal as to these issues afforded the veteran a 
period of time in which to present argument and evidence as 
to the issue of timeliness of substantive appeal, and due 
process considerations have been met.  

Applying the most favorable possible interpretation of the 
facts and the law, the denial of the claim of entitlement to 
service connection for a skin disorder claimed as due to 
exposure to herbicides and the denial of the claim of 
entitlement to a 10 percent evaluation for multiple, 
noncompensable, service-connected disabilities under 
38 C.F.R. § 3.324 became final no later than September 26, 
1998.  No substantive appeal as to either of those claims was 
received by that date, and the claim that those issues were 
timely appealed must be denied.  

Law and regulations governing awards of TDIU

A total disability rating based on individual unemployability 
may be assigned where the schedular rating is less than total 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  A 
claim for TDIU "presupposes that the rating for the [service-
connected] condition is less than 100%, and [that the 
veteran] only asks for TDIU because of 'subjective' factors 
that the 'objective' rating does not consider."  Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994). 

If there is only one such disability, it shall be ratable at 
60 percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16.

A veteran who fails to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a) may still prevail in a TDIU 
claim if he or she is able to meet the requirements of 
38 C.F.R. § 4.16(b).  It is the established policy of the VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Extraschedular consideration is required for those veterans 
who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a).

The issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. §§ 
3.341(a), 4.19.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

5.  Claim for TDIU prior to February 27, 2001

On VA examination conducted in August 1997, the examiner 
assigned diagnoses of PTSD, mild to moderate, alcohol abuse, 
marijuana dependence, dysthymia, personality disorder, with 
indication of borderline and antisocial personality traits, 
and assigned a Global Assessment of Functioning (GAF) score 
of 70 for the veteran's current functioning and a GAF score 
for the past year of 65.  The examiner commented that the 
veteran's continued difficulties dealing with the events in 
Vietnam had affected his sleep.  The examiner noted that the 
veteran had not found good employment, and this loss of 
productivity had resulted from his "difficult 
maladjustment" to civilian life.  The examiner opined that 
the veteran's use of alcohol and marijuana had also 
contributed to his failure to find successful employment.

December 1998 VA outpatient records reflect that the veteran 
sought treatment for back pain.  The veteran stated that it 
was impossible for him to be employed because of the severity 
of his back pain.  The examiner concluded that the veteran 
had "quite significant" degenerative joint disease of the 
spine.

On VA examination conducted in June 2000, the veteran 
reported that he lived on a farm.  He reported that he was 
unable to work as a result of back pain, and stated that he 
spent his time drawing, painting, drinking beer, and goofing 
around.  

VA outpatient treatment notes dated in July 1998 through 
April 2000 reflect that the veteran participated in 
outpatient group therapy for PTSD, as well as biofeedback and 
stress management sessions, generally averaging attendance 
twice monthly or more frequently.  The treatment notes 
disclose no changes in the veteran's functioning over time, 
and reflect continuing notations that the veteran 
participated actively and appropriately in each of the 
sessions he attended.  However, after April 2000 only one 
therapy session, in October 2000, is documented.  

The veteran was seen by a social worker on February 27, 2001 
who noted that the veteran had good eye contact but was 
unkempt, had long hair, and no teeth.  He "ranted" for 30 
minutes about financial problems and problems with the 
government.  He was suspicious of others, more so if they 
worked at VA.  He reported that he had been treated weekly at 
the Topeka VA Medical Center until about one year earlier, 
when the funding at that center was cut.  He reported that he 
lived with a female friend in a long-standing relationship.  
The provider assigned a GAF score of 31, and a GAF score of 
31 for past functioning.  The examiner did not state what 
period that past functioning covered.

The veteran was seen on March 14, 2001.  At that time, the 
examiner again noted that the veteran began with a lengthy 
and vitriolic diatribe against the government.  The veteran 
reported that he thought he had regressed since he ended 
treatment at the Topeka VA Medical Center, and that he was 
angry more of the time now, and could not trust anyone at the 
new treatment program.  He reported that he did "a lot of 
work" at home as an artisan making metal sculptures.  The 
examiner continued the assignment of a GAF score of 31.

Analysis

The veteran has been granted service connection for PTSD.  
That disability is evaluated as 30 percent disabling from 
July 6, 1998 through February 27, 2001, and as 70 percent 
disabling thereafter.  Service connection has also been 
awarded for tinnitus and for a fracture, left lateral 
malleolus, and each of those disabilities is evaluated as 10 
percent disabling.  Service connection is also in effect for 
a scar over the left eyebrow and for bilateral hearing loss, 
with both of those disabilities being evaluated as 
noncompensable.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
Rating Schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).  The regulatory scheme for TDIU provides 
that VA will grant a total disability rating for compensation 
purposes based upon individual unemployability when the 
medical evidence shows that the veteran is precluded from 
obtaining or maintaining gainful employment consistent with 
his education and occupational experience, by reason of his 
service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  In determining whether the veteran is entitled to 
TDIU, neither his non-service-connected disabilities nor his 
age may be considered. See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

The Board finds that the determination at the time of the 
February 27, 2001 VA examination that a GAF score of 31 was 
appropriate for the veteran's functioning for the "past" 
may be interpreted as a determination that that score was 
applicable from February 28, 2000.  Although the veteran had 
80 acres of farmland, the record reflects that employment on 
his own acreage was equivalent to no more than marginal 
employment.  With a GAF score of 31, the medical evidence 
establishes that the veteran's PTSD, without regard to 
nonservice-connected disabilities, would have precluded him 
from obtaining or retaining gainful employment.  

The Board concludes that, resolving in the veteran's favor 
any doubt as to the period for which the GAF score of 31 was 
applicable, the criteria for a grant of TDIU was met from 
February 28, 2000.  

In contrast, the medical evidence is devoid of any clinical 
determination that the veteran was unemployable as a result 
of his service-connected disabilities prior to February 28, 
2000.  In particular, the Board notes that the reports of VA 
examinations conducted in December 1998 and in June 2000 
reflect that the veteran himself reported that he was unable 
to farm as a result of back pain.  The Board notes that 
service connection for a back disorder has been denied.  The 
preponderance of the evidence is against assignment of an 
effective date prior to February 28, 2000 for an award of 
TDIU.


ORDER

The appeal for service connection for a left wrist disorder 
is denied.  

The appeal for service connection for a back disorder, 
claimed as secondary to or aggravated by left ankle 
disability, is denied.  

The appeal for an effective date prior to July 6, 1998 for a 
grant of service connection for PTSD is denied.  

The appeal as to timeliness of the substantive appeal of 
denial of a claim of entitlement to service connection for a 
skin disorder claimed as due to exposure to Agent Orange, or 
denial of the claim of entitlement to a 10 percent evaluation 
for multiple, noncompensable, service-connected disabilities 
under 38 C.F.R. § 3.324 is denied.  

An award of TDIU is granted as of February 28, 2000, but no 
earlier, subject to laws and regulations governing the 
effective dates of grants of monetary compensation; the 
appeal is granted to this extent only.  


REMAND

On VA psychiatric examination conducted in August 1997, the 
examiner assigned a GAF score of 70 for the veteran's 
disability due to PTSD.  However, no VA examination was 
conducted from July 6, 1998, the date on which the RO 
determined that the veteran's claim for service connection 
for PTSD was reopened, until February 27, 2001.  A GAF score 
of 31 was assigned at that time, and the provider assigned 
this score for past as well as current functioning.  However, 
there is little evidence of record regarding the veteran's 
disability due to PTSD during the period from July 6, 1998 
through February 27, 2001.  The Board has reviewed the 
outpatient treatment records associated with the claims file, 
and concludes that medical opinion as to the level of the 
veteran's functioning during this period is required in order 
to fairly adjudicate the claim for an evaluation in excess of 
30 percent.  

The Board notes that, although an award of TDIU has been 
granted from February 28, 2000, that award is not equivalent 
to a total schedular evaluation, and the veteran may wish to 
seek a total schedular evaluation for PTSD.  Therefore, the 
veteran is entitled to medical opinion as to the severity of 
his PTSD from July 6, 1998 through February 27, 2001, even 
though TDIU has been granted from February 28, 2000.  

Any additional actions which are required as a result of 
changes in interpretation of the VCAA or in case law which 
may be issued after the date of this Board decision should be 
undertaken as required on Remand.  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, this issue is REMANDED for the following 
actions:

1.  Advise the veteran that it is his 
responsibility to identify any evidence, 
of any type he wants VA to attempt to 
obtain, reflecting his disability due to 
PTSD during the period from July 6, 1998 
through February 26, 2001, including 
alternative types of evidence.  
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  If there are any additional 
documents, reports, or types of records 
which might substantiate his claim, he 
should identify such records.  In any 
event, the veteran should be specifically 
asked to provide any evidence in his 
possession or to identify any evidence 
that might be obtained that might 
substantiate his claim on appeal, 
including financial records.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran's VA medical records from 
the Topeka, Kansas VA Medical Center, 
from July 6, 1998 to February 26, 2001, 
should be reviewed to assure that each 
psychiatric record available during that 
period is associated with the claims 
files.  

The veteran should be asked to indicate, 
in writing, whether he had any 
psychiatric treatment, at any VA Medical 
Center other than Topeka, or at any non-
VA facility or by any non-VA provider, 
during the period from July 6, 1998 to 
February 26, 2001.  

3.  The veteran should be advised of 
alternative types of records which might 
substantiate his claim that his PTSD was 
more than 30 percent disabling during the 
period from July 6, 1998 through February 
26, 2001, to include financial records, 
statements of providers who treated him 
during that period, statements from 
individuals who observed him during that 
period, and the like.  

4.  After the above development has been 
completed, the appellant should be 
scheduled for VA psychiatric examination.  
The examiner should be asked to assign a 
GAF score or scores representing the 
veteran's level of disability due to 
service-connected PTSD during the period 
from July 6, 1998 through February 26, 
2001.  The claims folder should be sent 
to the examiner for review of pertinent 
documents therein.  Any indicated tests 
should be accomplished.

5.  Thereafter, the claim for an initial 
evaluation in excess of 30 percent for 
PTSD during the period from July 6, 1998 
through February 26, 2001 should be 
reviewed and readjudicated.  If any 
determination remains adverse to the 
veteran, a supplemental statement of the 
case as to the issue on appeal should be 
issued.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


